Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-18-00184-CV

                                In the Interest of M.W., a Child

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA00474
                     Honorable Charles E. Montemayor, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED September 12, 2018.


                                                 _____________________________
                                                 Karen Angelini, Justice